Opinión disidente emitida por el
Juez Asociado Señor Fe-liberti Cintrón,
a la cual se unen el Juez Asociado Señor Martínez Torres y el Juez Asociado Señor Kolthoff Caraballo.
Mediante el presente recurso, el Departamento de la Familia solicitó la revocación de la Sentencia emitida por el Tribunal de Apelaciones el 30 de junio de 2015. En su determinación, el foro apelativo intermedio resolvió que, en el expediente administrativo, había prueba que acredi-taba que la parte recurrida llevaba más de trece años y seis meses laborando en el servicio público, por lo que contaba con los años de antigüedad requeridos para ser excluida del plan de cesantías de la Ley Núm. 7-2009.(1)
*992En el día de hoy se confirmó el dictamen recurrido por encontrarse este Tribunal igualmente dividido. No obs-tante, a base de las razones que expongo a continuación, opino que procedía revocar la Sentencia del foro apelativo intermedio y, por consiguiente, disiento. Veamos.
1—i
A. Trasfondo fáctico
A base de la prueba presentada durante la vista admi-nistrativa del asunto en controversia, la Comisión Apela-tiva del Servicio Público (CASP)(2) acogió, en su Resolución de 27 de febrero de 2015, las determinaciones de hecho consignadas en el Informe de la Oficial Examinadora de 5 de febrero de 2015, las cuales resumimos a continuación.
En abril de 2009, la Sra. Hayrinés Calderón Fradera (se-ñora Calderón o recurrida) se desempeñaba como Directora Asociada de Familias y Niños en la Administración de Fa-milias y Niños (ADFAN), adscrita al Departamento de la Familia. Para obtener ese puesto, cumplió con ciertos requi-sitos de educación, experiencia, licencia y colegiación.(3) Esta posición conllevaba una labor profesional especiali-zada, de considerable complejidad y responsabilidad en el campo del trabajo social. Sus funciones consistían en asistir *993a un Director Regional en la dirección, planificación, admi-nistración y supervisión de los programas de la ADFAN. Además, como Directora Asociada de Familias y Niños, la señora Calderón tenía a su cargo a cinco empleados que ocu-paban puestos de Supervisor de Trabajo Social II. En fin, el trabajo realizado por la recurrida era mayormente adminis-trativo y de supervisión.
El 14 de abril de 2009, la ADFAN emitió una Certifica-ción de Fecha de Antigüedad en la Agencia dirigida a la señora Calderón, en la que señalaba que esta laboró en el servicio público por cero años, cero meses y cero días. Ade-más, se le apercibió que, dentro del término de treinta días contado a partir de la notificación, podía presentar un For-mulario de Impugnación de Fecha de Antigüedad acompa-ñado de evidencia documental fehaciente que sostuviera su postura. Además, se le advirtió que, de no presentar evi-dencia documental fehaciente o de no refutar la antigüe-dad certificada, la misma sería concluyente.
El 8 de mayo de 2009, la señora Calderón sometió el Formulario de Impugnación de Fecha de Antigüedad ante el Departamento de la Familia. En este indicó que contaba con un total de trece años de servicio público. Precisó que trabajó un primer periodo de cinco años, tres meses y vein-ticinco días, contados a partir del 5 de agosto de 1991. Ade-más, señaló que laboró durante un segundo periodo de ocho años, dos meses y quince días, contados desde el 16 de febrero de 2001 hasta el 30 de abril de 2009, fecha en que suscribió el formulario.(4)
El 30 de septiembre de 2009, la señora Calderón recibió una notificación enmendada de antigüedad en el servicio público fechada el 8 de julio de 2009. Por este medio, la ADFAN acreditó que la recurrida laboró en el servicio pú-*994blico durante trece años, cinco meses y veintiséis días.(5) En el documento no se le apercibió sobre el derecho de apelar.
El 28 de septiembre de 2009, el Departamento de la Familia le notificó a la señora Calderón que, efectivo el 6 de noviembre de 2009, sería cesanteada de su puesto como Directora Asociada de Familias y Niños, en virtud de las disposiciones de la Ley Núm. 7-2009.
Además de las determinaciones de hecho de la CASP, en los autos consta que, el 17 de noviembre de 2009, la Admi-nistración del Derecho al Trabajo (ADT) expidió una Certi-ficación de Empleo. Este documento refleja que la señora Calderón trabajó veinticinco horas semanales en la ADT desde el 4 de enero de 1988 hasta el 29 de abril de 1988.
El expediente judicial también contiene una Certifica-ción de 20 de agosto de 2012, emitida por la Secretaria Auxiliar de Recursos Humanos y Relaciones Laborales del Departamento de la Familia, Sra. María Luisa Torres Co-lón, que, en lo pertinente, indica:
Que mediante documento interno llamad [o] Tabla de Verifica-ción de Tiempo en el Servicio Público - Post Entrega de Carta de Cesantías, en el que se tomó en consideración la evidencia presentada por la señora Calderón posterior a su cesantía, se concluyó que la antigüedad era de 13 años[,] 7 meses [y] 27 días. Este documento tiene fecha del 14 de abril de 2010. (Én-fasis nuestro). Apéndice, 2da Pieza.(6)
B. Trasfondo procesal
Por los hechos relatados, el 5 de octubre de 2009, la señora Calderón presentó la Solicitud de Apelación (Por Derecho Propio) ante la extinta Comisión Apelativa del Sistema de Administración de Recursos Humanos del Ser-*995vicio Público (CASARH). Oportunamente, impugnó la ce-santía notificada el 28 de septiembre de 2009 a base de dos argumentos. Primeramente, cuestionó la antigüedad acre-ditada por la ADFAN. Igualmente, objetó la determinación por considerar que la naturaleza de su puesto, como Direc-tora Asociada de Familias y Niños, era de trabajo social.(7)
El 5 de febrero de 2015, la CASP emitió el Informe de la Oficial Examinadora que estableció que las funciones del puesto de Directora Asociada de Familias y Niños eran “eminentemente administrativas y de supervisión”. (8) Por lo cual, la oficial examinadora de la CASP concluyó que las responsabilidades de la posición no eran propiamente de trabajo social. Además, dispuso que el Formulario de Im-pugnación de Fecha de Antigüedad presentado por la se-ñora Calderón no incluyó evidencia fehaciente de los servi-cios prestados en la ADT, por lo cual, no se consideró esa experiencia al recalcularse su antigüedad. A base de ello, únicamente acreditó una antigüedad de trece años, cinco meses y veintiséis días.
El 27 de febrero de 2015, la CASP emitió Resolución en la que, conforme a las determinaciones de hecho y las conclusiones de derecho del referido Informe de la Oficial Examinadora, declaró “no ha lugar” la Solicitud de Ape-lación (Por Derecho Propio) presentada por la señora Calderón.
Inconforme, el 30 de marzo de 2015, la recurrida pre-sentó una Petición de Revisión ante el Tribunal de Apelaciones. Argüyó que la CASP erró al determinar que las funciones del puesto de Directora Asociada de Familias *996y Niños eran eminentemente administrativas y de super-visión, distinguibles de las que realizaba un supervisor de trabajo social o un trabajador social. Planteó que, por el contrario, al tratarse de un puesto esencial de trabajadora social, estaba exenta del plan de cesantías de la Ley Núm. 7-2009. Además, alegó que la CASP erró al concluir que no presentó evidencia fehaciente que sustentara que cumplió con el requisito mínimo de antigüedad de trece años y seis meses para ser eximida del plan de cesantías. Por lo cual, solicitó que se dejara sin efecto la cesantía, se le reinsta-lara en su puesto de Directora Asociada de Familias y Ni-ños y se le pagaran todos los haberes dejados de devengar.
El 30 de junio de 2015, el Tribunal de Apelaciones dictó Sentencia mediante la cual revocó la Resolución emitida por la CASP. Indicó que del expediente administrativo del caso surgía que el Departamento de la Familia contaba con evidencia emitida luego de la cesantía que acreditaba que la señora Calderón contaba con más de trece años y seis meses de antigüedad en el servicio público.(9) Por lo cual, concluyó que la recurrida cumplió con el requisito mínimo de antigüedad en el servicio público y ordenó la reinstala-ción al empleo, así como el pago de los salarios dejados de percibir.
No conteste con tal determinación, el 21 de septiembre de 2015, el Departamento de la Familia instó el recurso de epígrafe. Alegó que el foro apelativo intermedio incidió al considerar la prueba emitida luego de expirado el término jurisdiccional de treinta días para presentar evidencia feha-ciente en tomo a la antigüedad. Por otra parte, aclaró que la CASP actuó correctamente al concluir que, conforme a su clasificación, el puesto de Directora Asociada de Familias y Niños de la ADFAN no estaba excluido del plan de cesantías de la Ley Núm. 7-2009.
*997Por su parte, la señora Calderón presentó su Oposición a Certiorari. Argüyó que, como Directora Asociada de Fa-milias y Niños realizaba tareas dentro del ámbito de la profesión de trabajo social y que, en el expediente adminis-trativo, había prueba que demostraba su antigüedad en el servicio público. Por lo cual, arguyo que estaba exenta del plan de cesantías de la Ley Núm. 7-2009 y solicitó que se confirmara la Sentencia del Tribunal de Apelaciones. (10)
Mediante una Resolución de 29 de enero de 2016 expe-dimos el auto de certiorari solicitado, y ambas partes com-parecieron para defender sus respectivas posiciones.
HH HH
A. El criterio de antigüedad del Plan de Cesantías de la Ley Núm. 7-2009 y el proceso de impugnación
Mediante el Art. 2 de la Ley Núm. 7-2009 (3 LPRA see. 8791 n.) se declaró en Puerto Rico un estado de emergencia económica y fiscal gubernamental y se adoptó un plan de estabilización con el fin de atender el mismo. Como parte del referido plan, se implemento un proceso de tres fases para la reducción de la nómina gubernamental. Exposición de Motivos de la Ley Núm. 7-2009 (2009 [Parte 1] Leyes de Puerto Rico 53); Cruz Parrilla v. Depto. Vivienda, 184 DPR 393 (2012); Domínguez Castro et al. v. E.L.A. I, 178 DPR 1 (2010).
La Fase II del mencionado plan incluyó las cesantías de empleados con nombramiento permanente o de carrera “ob-*998servando exclusivamente el criterio de antigüedad, de modo que sean cesanteados en primer término aquellos que ten-gan menor antigüedad”. Art. 37.04(b)(3) de la Ley Núm. 7-2009 (3 LPRA see. 8799). Véanse, además: Exposición de Motivos de la Ley Núm. 7-2009, supra, págs. 54-55; Cruz Parrilla v. Depto. Vivienda, supra. Para determinar la anti-güedad de los empleados afectados es menester computar todo el tiempo que cada uno laboró en el servicio público. Véanse: Art. 37.04(b)(4) de la Ley Núm. 7-2009 (3 LPRA see. 8799(b)(4)); Negrón Matos et al. v. E.L.A., 179 DPR 217 (2010).
Así pues, las distintas agencias gubernamentales esta-ban obligadas a determinar y certificar la antigüedad de los empleados afectados, conforme a lo establecido en el Art. 37.04(b)(8) de la Ley Núm. 7-2009 (3 LPRA sec. 8799(b)(8)). En particular, esta disposición requiere que las agencias certifiquen por escrito la fecha de antigüedad de cada uno de los empleados afectados, según sus expedientes, y le aperci-ban del derecho de exponer y fundamentar su versión por escrito en caso de estar inconformes con la misma. íd.
Los términos y las condiciones para impugnar la certi-ficación de antigüedad emitida por la agencia se consigna-ron en el estatuto de la manera siguiente:
El empleado, y de ser el caso, éste a través de su organización sindical, tendrá un término no mayor de treinta (30) días ca-lendario, a partir de la fecha de la notificación, para presentar por escrito a la agencia, evidencia documental oficial emitida por la autoridad o entidad gubernamental competente (eviden-cia documental fehaciente) que refute la antigüedad que le ha sido certificada. Para ello utilizará el formulario que para esos fines será provisto por su respectiva agencia, el cual comple-tará y someterá a su propia agencia, con copia de la evidencia documental fehaciente que refute la fecha de antigüedad noti-ficada por la agencia. (Enfasis nuestro). Art. 37.04(b)(9) de la Ley Núm. 7-2009 (3 LPRA sec. 8799(b)(9)).
El referido término de treinta días es de carácter juris-diccional, por lo cual no se permite su interrupción. Cruz *999Parrilla v. Depto. Vivienda, supra.(11) De no refutar o presen-tar evidencia documental fehaciente, la antigüedad notifi-cada por la agencia será concluyente al efectuarse el plan de cesantías. Véase Art. 37.04(b)(10) de la Ley Núm. 7-2009 (3 LPRA sec. 8799(b)(10))(12) Por ello, la CASARH y su suce-sora, la CASP, pierden “jurisdicción sobre cualquier docu-mento presentado por la recurrida fuera del término juris-diccional de treinta (30) días”. (Enfasis nuestro). Cruz Parrilla v. Depto. Vivienda, supra, pág. 406. Consecuente-mente, aunque exista justa causa para una demora, la CA-SARH o su sucesora no tienen autoridad para considerar aquellos documentos que se presenten a destiempo. íd.
Por otro lado, en aquellos casos en que se presente, oportunamente, evidencia documental fehaciente que refute la antigüedad, la agencia tendrá que celebrar una vista previo a emitir una determinación final. Véase Art. 37.04(b)(ll) de la Ley Núm. 7-2009 (3 LPRA see. 8799(b)(ll)). Domínguez Castro et al. v. E.L.A. I, supra. Ahora bien, para tener derecho a que se celebre una vista, el empleado público afectado debe solicitarla. Domínguez Castro et al. v. E.L.A. I, supra.
Por último, la determinación final de la agencia tendrá que ser emitida y notificada conforme a lo establecido en el Art. 37.04(b)(12) de la Ley Núm. 7-2009, según enmen-dado, 3 LPRA sec. 8799(b)(12), que requiere que se le aper-ciba al empleado sobre su derecho de solicitar revisión. (13)
B. La Junta de Reestructuración y Estabilización Fiscal
Para determinar la cantidad global de empleados que se-rían cesanteados por el referido plan de cesantías, la Asam-blea Legislativa creó la Junta de Reestructuración y Estabi-*1000lización Fiscal (JREF), entidad que cuenta con amplias facultades para descargar las funciones encomendadas. Vé-anse: Art. 33(f) de la Ley Núm. 7-2009 (3 LPRA sec. 8791(f)); Art. 37.04(b)(5), (b)(6) y (b)(7) de la Ley Núm. 7-2009 (3 LPRA sec. 8799(b)(5), (b)(6) y (b)(7)). Estos poderes estaban limitados por el referido criterio rector de la antigüedad. Domínguez Castro et al. v. E.L.A. I, supra.
Entre los poderes delegados, la JREF tenía facultad para establecer la fecha de corte para el cómputo de la antigüe-dad de los empleados públicos. Cruz Parrilla v. Depto. Vivienda, supra; Sánchez et al. v. Depto. Vivienda et al., 184 DPR 95 (2011).
El 2 de noviembre de 2009, la JREF emitió la Carta Circular Núm. 2009-16, sobre el Proceso para la Determi-nación de Empleados Públicos a Ser Afectados por el Plan de Cesantías Dispuesto por el Capítulo III de la Ley Núm. 7 de 9 de Marzo de 2009, Según Enmendada. En lo perti-nente, la JREF dispuso que, en la segunda ronda de cesan-tías, serían afectados los empleados públicos que, a la fe-cha de corte de 17 de abril de 2009, contaban con una antigüedad en el servicio público igual o menor a trece años, seis meses y cero días. Íd. Véase, además, Sánchez et al. v. Depto. Vivienda et al., supra.(14)
El propósito de contar con una fecha objetiva para de-terminar la antigüedad era evitar señalamientos de discri-men entre empleados. Sánchez et al. v. Depto. Vivienda et al., supra. Así pues, esta fecha uniforme para el “cómputo de antigüedad le brindó al proceso de cesantías un clima de pureza y transparencia”. Sánchez et al. v. Depto. Vivienda et al., supra, pág. 123.
*1001C. La exención a los Trabajadores Sociales
Para evitar un impacto negativo en los servicios guber-namentales esenciales, la Asamblea Legislativa excluyó del referido plan de cesantías a “aquellos puestos que pres-tan servicios esenciales a la ciudadanía y que son esencia-les para mantener la continuidad de servicios”. Exposición de Motivos de la Ley Núm. 7-2009, supra, pág. 54. Esta fue la única excepción permitida al criterio de antigüedad del proceso de cesantías. Domínguez Castro et al. v. E.L.A. I, supra.
Conforme a lo anterior, se eximió del plan de cesantías a aquellos empleados que, según sus clasificaciones, tenían “funciones esenciales en protección de la seguridad, ense-ñanza, salud y bienestar, según serán definidos por la JREF, tales como: [...] (g) trabajadores sociales”. (Enfasis nuestro). Art. 37.02 de la Ley Núm. 7-2009 (3 LPRA see. 8797).
H-4 i—i 1—4
Analizado cuidadosamente el expediente judicial y eva-luado el único señalamiento de error, en armonía con el de-recho aplicable, estoy convencido de que el foro apelativo intermedio incidió al revocar el dictamen de la CASP. Veamos.
A. La impugnación de la fecha de antigüedad
De entrada, debo señalar que del Formulario de Impug-nación de Fecha de Antigüedad y de la prueba sometida oportunamente se infiere que la señora Calderón solicitó que, para el 30 de abril de 2009, se le reconociera una antigüedad total de trece años, seis meses y diez días.(15)
No obstante, habida cuenta que la JREF fijó el 17 de abril de 2009 como la fecha de corte para determinar los *1002años de servicio público, al recalcular la antigüedad im-pugnada hasta esa fecha, el Departamento de la Familia determinó correctamente que la antigüedad probada era de trece años, cinco meses y veintiséis días. A esos efectos, el Departamento de la Familia acreditó todo el tiempo de an-tigüedad alegado por la señora Calderón a base de la prueba presentada oportunamente, pero limitado a la fe-cha de corte. Por lo cual, sin trámite ulterior, la agencia ajustó la certificación recurrida y aceptó la validez de la prueba sometida.
Como mencioné anteriormente, mediante la Ley Núm. 7-2009 y la Carta Circular Núm. 2009-16, se determinó que serían cesanteados aquellos empleados públicos que, a la fecha de corte de 17 de abril de 2009, contaban con una antigüedad igual o menor a trece años, seis meses y cero días. Luego de recibir una certificación de antigüedad, los empleados tenían un término jurisdiccional de 30 días para impugnar y presentar evidencia fehaciente que sustentara su posición. De lo contrario, la certificación de antigüedad sería concluyente para propósitos del plan de cesantías.
El foro apelativo intermedio resolvió que en el expe-diente administrativo había prueba que acreditaba que la señora Calderón laboró en el servicio público por más de trece años y medio.(16) Sin embargo, no existe controversia en cuanto a que la documentación a la cual se refirió el Tribunal de Apelaciones para sustentar esa determinación fue emitida luego de expirado el término jurisdiccional de treinta días con el que contaba la recurrida para impugnar la antigüedad certificada por la ADFAN, el cual venció en mayo de 2009.(17)
*1003En consecuencia, considero que ninguno de los foros concernidos, o sea, el Departamento de la Familia, la CASP, el Tribunal de Apelaciones y esta Curia, tiene juris-dicción para admitir y evaluar la documentación adicional presentada fuera de término. Es decir, estamos vedados de tomar en consideración las alegaciones de la señora Calde-rón basadas en el contenido de tales escritos.
A base de lo anterior, opino que la CASP actuó correcta-mente al excluir la prueba presentada fuera de término y al concluir que la señora Calderón no demostró fehaciente-mente que llevaba más de trece años y seis meses en el servicio público. Consecuentemente, no estaba exenta del plan de cesantías por ese fundamento. Por lo tanto, en-tiendo que el Tribunal de Apelaciones erró al considerar la documentación adicional emitida y presentada fuera del término jurisdiccional de treinta días.
B. La exención a los Trabajadores Sociales
Como excepción al criterio de antigüedad antes discu-tido, la Ley Núm. 7-2009 eximió del plan de cesantías a aquellos empleados que tenían funciones esenciales en pro-tección de la seguridad, enseñanza, salud y el bienestar. Entre esos empleados protegidos se encontraban los traba-jadores sociales.
Para determinar si un empleado realizaba este tipo de funciones esenciales, tiene que revisarse su clasificación. De la clasificación del puesto de Director Asociado de Fa-milias y Niños se colige que las funciones de la señora Cal-derón consistían en planificar, organizar y coordinar los servicios ofrecidos por la agencia, así como supervisar, orientar y dirigir al personal. Conforme a ello, la CASP determinó razonablemente que las labores de una Direc-tora Asociada de Familias y Niños eran mayormente admi-nistrativas y de supervisión, y que, por ende, no estaba *1004exenta del plan de cesantías.(18) En el presente caso no existen fundamentos suficientes para interferir con la de-terminación pericial de la CASP y omitir la deferencia que le debemos a dicho foro.(19)
En mérito de lo anterior, concluyo que el Tribunal de Apelaciones erró al dejar sin efecto la Resolución de la CASP.
IV
Por los fundamentos expuestos, considero que debimos revocar la Sentencia emitida por el Tribunal de Apelacio-nes el 30 de junio de 2015 y reinstalar la Resolución dic-tada por la CASP el 27 de febrero de 2015. Por consi-guiente, respetuosamente disiento.

 Ley Especial Declarando Estado de Emergencia Fiscal y Estableciendo Plan Integral de Estabilización Fiscal para Salvar el Crédito de Puerto Rico, según en-mendada, 3 LPRA see, 8791 et sea. (Ley Núm. 7-2009).


 Por virtud del Art. 4 del Plan de Reorganización Núm. 2 de 2010, Plan de Reorganización de la Comisión Apelativa del Servicio Público (Plan de Reorganiza-ción), 3 LPRA Ap. XIII, se creó la Comisión Apelativa del Servicio Público (CASP) “como un organismo cuasi-judicial en la Rama Ejecutiva, especializado en asuntos obrero-patronales”. La CASP fusionó las funciones de la Comisión Apelativa del Sis-tema de Administración de Recursos Humanos (CASARH) y de la Comisión de Re-laciones del Trabajo del Servidor Público. Colón Rivera et al. v. ELA, 189 DPR 1033 (2013).


8) En particular, el puesto de Directora Asociada de Familias y Niños requería: maestría en trabajo social; al menos seis años de experiencia relacionados con los programas de servicios en la Administración de Familias y Niños (ADFAN), con un mínimo de un (1) año de experiencia como supervisora; licencia permanente para ejercer la profesión de trabajador social y ser miembro activo del Colegio de Profe-sionales del Trabajo Social de Puerto Rico.


 En aquel momento, la Sra. Hayrinés Calderón Fradera (señora Calderón) no informó ni acreditó con evidencia fehaciente que había trabajado en la Administra-ción del Derecho al Trabajo (ADT) durante el año 1988.


 Los años de antigüedad acreditados por la ADFAN coinciden con las fechas señaladas por la señora Calderón en el Formulario de Impugnación de Fecha de Antigüedad, pero limitado hasta el 17 de abril de 2009, fecha de corte establecida para propósitos del plan de cesantías de la Ley Núm. 7-2009.


 Por medio de esta Certificación, el Departamento de la Familia reconoció que la señora Calderón tenía sobre dos meses adicionales de antigüedad en el servicio público en comparación con la Certificación de 8 de julio de 2009.


 El Art. 37.02 de la Ley Núm. 7-2009 (3 LPRA see. 8797) estableció que los trabajadores sociales estaban exentos del plan de cesantías debido a que, según sus clasificaciones, tenían “funciones esenciales en protección de la seguridad, ense-ñanza, salud y bienestar”.


 Por virtud del Plan de Reorganización, las funciones adjudicativas de la CASARH se traspasaron a la CASP. Por ende, esta última adquirió jurisdicción sobre la Solicitud de Apelación (Por Derecho Propio) presentada por la señora Calderón.


 En específico, el foro apelativo intermedio identificó la Certificación de 20 de agosto de 2012, que establecía que la señora Calderón llevaba trece años, siete meses y veintisiete días laborando en el servicio público.


 por 0tra parte, la señora Calderón consideró que fue privada de su derecho al debido proceso de ley y a la igual protección de las leyes por: alegados errores en la apreciación de la prueba; la falta de una vista administrativa, y la falta de una notificación final adecuada del Departamento de la Familia que incluyera las debidas advertencias. No obstante, no presentó ante nuestra consideración un recurso de certiorari ni pagó los correspondientes derechos arancelarios para proceder con la revisión de esos señalamientos. Por ello me limito a discutir el error presentado en el recurso de certiorari de epígrafe. Véanse: Toro Rivera et als. v. ELA et al., 194 DPR 393 (2015); Ortiz v. Holsum, 190 DPR 511 (2014).


 La jurisdicción tampoco puede ser otorgada por las partes ni el tribunal puede arrogársela. Rodríguez Rivera v. De León Otaño, 191 DPR 700 (2014).


 En Sánchez et al. v. Depto. Vivienda et al., 184 DPR 95 (2011), expresamos que la Asamblea Legislativa estableció, con diáfana claridad, que la antigüedad notificada sería concluyente para todo propósito relacionado con el plan de cesantías.


 Originalmente, la revisión debía solicitarse ante la CASARH, ahora la CASP.


 En Sánchez et al. v. Depto. Vivienda et al., supra, pág. 125, también discu-timos que la Carta Circular Núm. 2009-16 de la JREF fue “un ejercicio válido de autoridad por parte de la JREF que garantizó un trato equitativo y objetivo a todos los empleados públicos afectados por la Ley Núm. 7, supra”.


 Este periodo se desglosa de la manera siguiente: cinco años, tres meses y veinticinco días por el tiempo de servicio comenzado el 5 de agosto de 1991; más ocho años, dos meses y quince días por el tiempo de servicio entre el 16 de febrero de 2001 hasta el 30 de abril de 2009.


 En específico, hizo referencia a la Certificación de antigüedad de 20 de agosto de 2012 que, a su vez, se basó en un documento de 14 de abril de 2010. Nótese que también obra en autos una Certificación de Empleo de ADT de 17 de noviembre de 2009. Esta última refleja que la señora Calderón trabajó en el servicio público desde el 4 de enero de 1988 al 29 de abril de 1988.


 El término jurisdiccional de treinta días comenzó a correr a partir de la notificación de la Certificación de Fecha de Antigüedad en la Agencia de 14 de abril de 2009. Ese era el término que tenía la señora Calderón para someter toda la *1003evidencia pertinente a su antigüedad en el servicio público. De así hacerlo, podía solicitar una vista con el propósito de solucionar cualquier pugna relacionada a la prueba presentada oportunamente.


 Según la clasificación del puesto de Director Asociado de Familias y Niños, la señora Calderón debía contar con preparación, conocimiento y experiencia en el área de trabajo social. Además, debía estar colegiada y tener una licencia para ejercer dicha profesión. No obstante, esto no significa que esta posición era esencial para la seguri-dad, la enseñanza, la salud y el bienestar; ni equivale a puesto de trabajadora social.


 El principio de la deferencia judicial establece, como norma general, que los tribunales revisores no intervendrán en las determinaciones administrativas basa-das en su peritaje. OCS v. Universal, 187 DPR 164 (2012). En esa línea, hemos reiterado que la deferencia hacia las decisiones administrativas solo habrá de ceder “cuando no esté basada en evidencia sustancial, cuando la agencia haya errado en la aplicación de la ley y cuando su actuación resulte ser una arbitraria, irrazonable o ilegal”. OCS v. Universal, supra, pág, 179, citando a The Sembler Co. v. Mun. de Carolina, 186 DPR 800, 822 (2012).